Citation Nr: 1604519	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hodgkin's lymphoma.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012 and November 2012 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  He was subsequently scheduled for such hearing in September 2015.  Prior to the hearing, a written statement from the Veteran's representative indicated that the Veteran would be unable to attend the scheduled hearing and requested that the hearing being rescheduled.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter for the RO to schedule the requested hearing is warranted.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  All correspondence and any hearing transcripts regarding this hearing must be associated with the claim file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




